                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 14-cr-20780
                                                   Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

 ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
FOR A COURT ORDER REQUIRING THE RELEASE OF HIS MEDICAL
                   RECORDS (ECF #532)

      On May 15, 2019, Defendant Cutis Scott filed a motion in which he requested

that the Court enter an order requiring the Wayne County Jail to send him certain

medical records. (See Mot., ECF #532.)1 At the May 10, 2019, on-the-record status

conference, Scott’s (now terminated) counsel informed Scott that based on her

review of the matter, he does not need a court order to obtain the medical records

that he requests. Instead, Scott need only fill out certain forms requesting the

records. Counsel has now provided the required forms to Scott for him to complete

and return to her. (See ECF #531.)       She has pledged to send the completed



1
 Scott also requested in this motion that the Court terminate the appearance of his
counsel, Kimberly Stout. (See Mot., ECF #532.) The Court granted that portion of
Scott’s motion in a separate written order. (See Order, ECF #535.)
                                         1
documents, with the required check for the records, to the Wayne County Jail after

Scott completes the forms and returns them to her. If Scott follows this process – a

procedure that he acknowledged on the record at the May 10, 2019, status conference

was an appropriate way for him to obtain the records – he will be able to obtain the

records without a court order.

      For all of these reasons, Scott has not shown that a court order is necessary.

Accordingly, his request for such an order is DENIED WITHOUT PREJUDICE.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 16, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 16, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
